Opinion issued September 19, 2017




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-17-00552-CR
                          ———————————
               IN RE BRIAN EDWARD PRESTON, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

     Relator, Brian Edward Preston, incarcerated and proceeding pro se, has filed

a petition for writ of mandamus. Relator seeks issuance of a writ to compel

respondent, the Honorable Bard Hart, to order the district attorney to provide
“Proofs of Claims” and to rule on a “Motion for Grand Jury Transcripts and

Information on Legally Impaneled Jurors.”1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.3(j),

(k)(1), 52.7(a)(1), 52.8(a).

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




1
      The underlying proceeding is Brian Edward Preston v. The State of Texas, cause
      number 468249, in the 230th District Court of Harris County, Texas, the
      Honorable Brad Hart presiding.
                                         2